Title: Gérard to the American Commissioners, 2 February 1778
From: Gérard, Conrad-Alexandre
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen:
Versailles, February 2, 1778.
I have acquainted his majesty’s ministers with the fresh demand respecting the 11th and 12th articles of the treaty of commerce. The king having approved these two articles, agreeable to your unanimous wishes, they can not be submitted to a new examination without inconvenience and considerable delay.
I am, therefore, charged to send you the French copies of the two treaties, that you may have them transcribed side by side with the English translation, and when this is done, I trust you will give me notice.
The only remark which I have to offer is on the sixth article of the treaty of alliance. It stands the same as when it was read, with the addition of the Bermudas, concerning which there was a question in our last conference. I have found another change in one of the sheets of observations, which have been sent to me. I should wish that the object of this addition should be treated in a conference. I have been charged to explain to you the reasons which prevent the ministers from agreeing to it, and I am ready to fulfill this object. I have the honor to be, &c.
Gerard.
P.S. The translation of the two treaties appears to me well made, and I have no remarks to add in regard to it.

